Citation Nr: 1047063	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  04-30 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an effective date prior to January 19, 1994, 
for a total disability rating based on individual unemployability 
due to service-connected disability (TDIU).

2.  Whether an August 19, 1982, decision of the Regional Office 
(RO) of Veterans Affairs (VA) denying entitlement to service 
connection for a right knee disability should be revised or 
reversed based on clear and unmistakable error (CUE).

3.  Whether a September 3, 1986, decision of the Regional Office 
(RO) of Veterans Affairs (VA) denying entitlement to service 
connection for erectile dysfunction and neuropathy should be 
revised or reversed based on clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1954 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
See page 5 of the memorandum decision of the United States Court 
of Appeals for Veterans Claims dated March 16, 2009.

The Veteran testified at a videoconference hearing before the 
Board in August 2006; the undersigned Veterans Law Judge 
presided.  In September 2006, the Board issued a decision in this 
case, denying an earlier effective date for a TDIU. The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2009, the Court issued a 
Memorandum Decision that vacated the Board's September 2006 
decision and remanded the case for further action.  The Board 
reviewed and remanded the case in August 2009 for the RO to 
adjudicate intertwined issues.  The RO performed the necessary 
adjudications in an August 2010 decision; however, as explained 
below, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case has not been issued.  These issues remain 
unresolved.  Since the Board finds a valid NOD without a 
statement of the case issued regarding these issues, they are 
presently within the Board's jurisdiction and are included in the 
title page.  38 C.F.R. § 20.200.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The issue on appeal is intertwined with the issues of clear and 
unmistakable error (CUE) in the August 1982 and September 1986 RO 
decisions that have yet to be finally adjudicated.  The Board 
finds an August 2010 statement by the Veteran to constitute a 
notice of disagreement (NOD) with the August 2010 RO decision 
denying the CUE issues.  

In an August 2010 statement, the Veteran responded to the RO 
decision.  He appears to assert that a contemporaneous clinical 
examination was not performed at separation.  Without the 
contemporaneous clinical examination, VA committed CUE in its 
August 1982 RO decision by relying on old clinical examination 
records pertaining to his knees.  The Veteran further stated that 
"[t]he preponderance of the evidence reflects a rating decision 
made without facts, honesty and the highest degree of integrity" 
and "I will exhaust all available resources at my disposal."  
The RO did not treat this correspondence as a notice of 
disagreement (NOD) with respect to the August 2010 RO decision.  

The Court and the United States Court of Appeals for the Federal 
Circuit have held that VA should liberally interpret a written 
communication which may constitute an NOD under the law.  See 
Gallegos v. Gober, 14 Vet. App. 50 (2000), rev'd sub nom Gallegos 
v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 
C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and 
assuming that the [claimant] desired appellate review, meeting 
the requirement of § 20.201 was not an onerous task).  A NOD must 
(1) express disagreement with a specific determination of the 
agency of original jurisdiction (AOJ), i.e. the RO; (2) be filed 
in writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; and 
(5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an NOD 
must be in terms that can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
Gallegos, supra. 

After careful consideration of the record and applicable law, the 
Board finds the Veteran's August 2010 response to the RO decision 
constitutes a NOD.  The statement clearly indicated he was not 
satisfied with the August 2010 RO decision.  Although the Veteran 
did not specifically mention the appeals process, the Board finds 
the statement "exhausting all available resources" sufficient 
to meet the requirement of expressing a desire for appellate 
review.  See id.; 38 C.F.R. § 20.201.  The RO has not issued a 
Statement of the Case (SOC).  Thus, the CUE issues remain 
unresolved.  

The Board cannot review the appeal for an earlier effective date 
for an award of TDIU until the intertwined CUE claims have been 
finally adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  The case must be remanded for the RO to issue a SOC 
regarding the August 2010 RO decision.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Finally, the Board advises the Veteran that his claim for an 
effective date prior to January 19, 1994 for an award of TDIU 
remains on appeal.  The issues of whether CUE exists within the 
August 19, 1982 and September 3, 1986 rating decision must first 
be finally adjudicated before the earlier effective date for TDIU 
can be determined.   

The Board also notes that the Veteran, in his August 2010 
correspondence to the RO, specifically stated that he was not 
represented by an attorney in this matter, and that the claims 
folder contains a written statement in August 2010 from a 
national service officer of the Disabled American Veterans, which 
asserts that the Disabled American Veterans organization is 
representing the Veteran.  The claims folder contains a VA Form 
21-22 dated in April 2003 appointing the Disabled American 
Veterans to represent the Veteran, but this was superseded by a 
VA Form 21-22a dated in 2006 appointing an attorney to represent 
the Veteran.  Consequently, clarification of the Veteran's 
representative and, if necessary, a new appointment form, would 
be needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Give the Veteran information concerning 
his representation and copies of VA Form 21-
22 and VA Form 21-22a with which to appoint 
the representative of his choice to assist 
him in this matter.

2.  Provide the Veteran and his 
representative, if any, a SOC regarding the 
issues of whether the August 19, 1982 and 
September 3, 1986 RO decisions were based on 
CUE.  If the Veteran perfects an appeal by 
timely submitting a substantive appeal, these 
issues should be returned to the Board for 
further appellate review.

3.  Following final adjudication of the 
issues of whether the August 19, 1982 and 
September 3, 1986 RO decisions were based on 
CUE or the perfection of an appeal with 
regard to these issues, return the case to 
the Board for consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



